Order unanimously affirmed. Memorandum: The People appeal from an order which dismissed an indictment charging defendant with felony driving while intoxicated because the People failed to provide defendant with his statutory right to a speedy trial (CPL 30.30). The mere announcement of readiness for trial by a prosecutor does not satisfy the People’s statutory obligation because the People must be able to substantiate that they are in fact ready to proceed (People v Kendzia, 64 NY2d 331, 337; People v Dean, 45 NY2d 651, 656). Only then may the court ascertain whether the People "effectively” announced their readiness for trial (People v Brothers, 50 NY2d 413, 417). Here, the court’s finding that the People did not satisfy their burden in demonstrating their continued readiness during the period in question is amply supported by the record. Since 189 days were chargeable to the People, the court properly granted defendant’s speedy trial motion. (Appeal from order of Erie *972County Court, Drury, J. — dismiss indictment.) Present — Doerr, J. P., Denman, Green, Pine and Lawton, JJ.